In a proceeding equitable in its nature (Finlay v. Finlay, 240 N. Y. 429), involving the custody of an infant child of the parties, resettled order, in so far as it grants to the respondent, father of the infant, the right of visitation on each and every second and fourth Sunday of each and every successive month between the hours of two p. m. and four p. m., reversed on the law and the facts, with ten dollars costs and disbursements, and motion denied, with ten dollars costs, with leave to renew when the infant arrives at an age, approximately twelve years, when he will have a better understanding of the situation between his parents. Appeal from original order to same effect dismissed. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.